Citation Nr: 1643054	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  08-16 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2014, the Veteran testified at a travel Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the Board hearing has been associated with the record.

In February 2015, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's decision for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

When the matter was last before the Board, the Board relied upon the evidence of record in deciding the claims, which notably indicated several possible etiologies for the claimed neuropathies of the upper and lower extremities.  The Board denied the claims finding that the evidence preponderated against granting the claims on both direct and presumptive bases, including as due to exposure to herbicides, as is relevant here due to the Veteran's service in Vietnam.  See 38 C.F.R. § 3.309(e).

In denying the claims, the Board noted several pieces of evidence that purportedly attributed the Veteran's neuropathy of the upper and lower extremities to exposure to herbicides, to include by means of diabetes mellitus related to the exposure.  The Board found several private medical opinions lacking in probative value because they lacked supporting rationale.  The Board also found that a VA examination attributing peripheral neuropathy to herbicides through diabetes mellitus, was likewise lacking in probative value because service connection for diabetes mellitus was severed in 2010 due to an erroneous diagnosis.  In terms of alternative etiologies the Board highlighted a history of three post-service motor vehicle accidents, and assessments of radiculopathy of the cervical spine, and hepatitis C.  The Board weighed the evidence and denied the claim.  

The JMR identifies two shortcomings of the Board's determination.  First, the parties agree that the Board failed to obtain an opinion regarding the relationship between presumed exposure to herbicides, and the assessed neuropathies the upper and lower extremities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Secondly, the parties agreed that its decision, the Board relied on a lack of a presumptive connection between herbicides and neuropathy to deny direct service connection for Appellant's bilateral upper and lower extremity neuropathy.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  Thus, the matter is remanded for action consistent with the JMR, and to obtain an opinion regarding any relationship between the claimed conditions and the Veteran's presumed exposure to herbicides.  

The Board must note that in November 2015, VA obtained medical examinations and opinions related to claims for service connection of a low back disability, as well as peripheral neuropathy of the bilateral upper and lower extremities as secondary thereto.  

The November 2015 VA examination related to the low back disability documents assessment of degenerative arthritis of the thoracic and lumbar spine and associated neuropathy of the lower extremities.  The VA examiner rendered an unfavorable opinion as to whether the low back disability was related to the Veteran's history of approximately 7 parachute jumps in service.  

The November 2015 VA neurological examination documents diagnoses of bilateral moderate upper and lower extremity peripheral neuropathy, bilateral moderate C5-6 cervical radiculopathy, and bilateral moderate lumbar L5 radiculopathy.  The examiner addressed the etiology of each diagnosis in several opinions, but did not comment on any possible relationship to the Veteran's presumed exposure to herbicides.  Saliently, the examiner could not, without speculation, determine if service-connected coronary artery disease (CAD) caused or aggravated any peripheral neuropathy, including by way of peripheral artery disease (PAD), noting that the available objective evidence indicated association between CAD and PAD/PVD, but not causation.  In any event, the examiner seemed to indicate that it was not possible to distinguish between the symptoms of the moderate distal sensory polyneuropathies and the various possible etiologies, including DJD of the cervical and lumbar spine, internal fasting glucose (IFG), hepatitis C, CAD and PAD.  

In a March 2016 rating decision, the AOJ denied the claims of service connection for lumbar spondylosis (now claimed as a back condition due to parachute jump training) and indicated that the previous denial of service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to lumbar spondylosis is confirmed and continued. The Veteran has appealed those determinations by way of a May 2016 Notice of Disagreement (NOD).  According to the electronic Veterans Appeals Control and Locator System (VACOLS) action on the claims is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlicon is not applicable in this case.

The Board also notes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note (2) to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and onset of his peripheral neuropathy.  The record must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides.

b.  Whether it is at least as likely as not that the Veteran manifests current residuals of early-onset peripheral neuropathy.

c.  If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam.

d.  Is it at least as likely as not that the peripheral neuropathy of the upper and lower extremities is otherwise related to any in-service disease, event, or injury?

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.  The examiner's attention is directed to VA's changed regulation on herbicide presumptive service connection such that "early-onset" peripheral neuropathy as a result of exposure to herbicide agents need not be acute or transient.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




